
	

114 HR 4533 IH: Net Price Calculator Improvement Act
U.S. House of Representatives
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4533
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2016
			Mr. Cummings (for himself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to make technical improvements to the Net Price
			 Calculator system so that prospective students may have a more accurate
			 understanding of the true cost of college.
	
	
 1.Short titleThis Act may be cited as the Net Price Calculator Improvement Act. 2.Minimum Standards for Net Price CalculatorsSection 132(h) of the Higher of Education Act of 1965 (20 U.S.C. 1015a(h)) is amended—
 (1)by redesignating subsection (4) as subsection (6); (2)in paragraph (2), by inserting before the period the following , and, not later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, shall meet the requirements of paragraph (4)(B);
 (3)in paragraph (3), by inserting after the first sentence the following: Not later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, such calculator shall meet the requirements of paragraph (4).
 (4)by inserting after paragraph (3) the following:  (4)Minimum requirements for net price calculatorsNot later than 1 year after the date of enactment of the Net Price Calculator Improvement Act, a net price calculator for an institution of higher education shall, at a minimum, meet the following requirements:
 (A)The link for the calculator— (i)is clearly labeled as a net price calculator and prominently, clearly, and conspicuously (in such size and contrast (such as shade) that it is readily noticeable and readable) posted in locations on the institution’s website where information on costs and aid is provided (such as financial aid, prospective students, or tuition and fees web pages);
 (ii)matches in size and font to the other prominent links on the primary menu; and (iii)may also be included on the institution’s compliance web page, which contains information relating to compliance with Federal, State, and local laws.
 (B)The results screen for the calculator specifies the following information: (i)Net price (as calculated under subsection (a)(3)) for the institution, which is the most visually prominent figure on the results screen.
 (ii)Cost of attendance, including— (I)tuition and fees;
 (II)average annual cost of room and board for the institution for a first-time, full-time undergraduate student enrolled in the institution;
 (III)average annual cost of books and supplies for a first-time, full-time undergraduate student enrolled in the institution; and
 (IV)estimated cost of other expenses (including personal expenses and transportation) for a first-time, full-time undergraduate student enrolled in the institution.
 (iii)Estimated total need-based grant aid and merit-based grant aid, from Federal, State, and institutional sources, that may be available to a first-time, full-time undergraduate student.
 (iv)Percentage of the first-time, full-time undergraduate students enrolled in the institution that received any type of grant aid described in clause (iii).
 (v)The disclaimer described in paragraph (6). (vi)In the case of a calculator that—
 (I)includes questions to estimate a student’s (or prospective student’s) eligibility for veterans’ education benefits (as defined in section 480) or educational benefits for active duty service members, such benefits are displayed on the results screen in a manner that clearly distinguishes them from the grant aid described in clause (iii); or
 (II)does not include questions to estimate eligibility for the benefits described in subclause (I), the results screen indicates that certain students (or prospective students) may qualify for such benefits and includes a link to information about such benefits.
 (C)The institution populates the calculator with data from not later than 2 academic years prior to the most recent academic year.
 (5)Prohibition on use of data collected by the net price calculatorA net price calculator for an institution of higher education shall— (A)clearly indicate which questions are required to be completed for an estimate of the net price from the calculator;
 (B)in the case of a calculator that requests contact information from users, clearly mark such requests as optional; and
 (C)prohibit any personally identifiable information provided by users from being sold or made available to third parties..
 3.Universal Net Price CalculatorSection 132(h) of the Higher of Education Act of 1965 (20 U.S.C. 1015a(h)) is further amended by adding at the end the following:
			
 (7)Universal net price calculatorThe Secretary may develop a universal net price calculator that— (A)enables users to answer one set of questions and receive net prices for any institution that is required to have a net price calculator under this subsection;
 (B)provides the information required under subparagraphs (B) and (C) of paragraph (4) for each institution for which a net price is being sought; and
 (C)is tested by students and families and evaluated by financial aid administrators and others in the field of postsecondary education before being finalized and publicly released..
		
